Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received March 9th, 2022.  Claims 6-8, 15 have been canceled.  Claims 1, 5, 9, 14, 17, 20-21 have been amended.  Claims 22-24 have been added. Claims 1-5, 9-14, 16-24 have been entered and are presented for examination.
Response to Arguments
Applicant’s arguments, filed March 9th, 2022, have been fully considered, but deemed moot in view of the new grounds of rejection with has been necessitated by Applicant’s amendment.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9-12, and 17-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-7, 10, 14-15, 17-20 of U.S. Patent No. 11,050,530. Although the claims at issue are not identical, they are not patentably distinct from each other because they are related to the same subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 9-14, 17-20, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadani et al. (US 2018/0262306) in view of Wei et al. (US 2017/0338925).
Regarding claims 1, 9, 17, Hadani  discloses a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (see Figure 31 [processor, memory used to implement the functions]), comprising: generating a reference signal in an initial domain (paragraph 0283 [reference signal in the delay-Doppler domain]); transforming the reference signal into a time-frequency domain, resulting in a first transformed reference signal (see Figures 3-4 and paragraph 0318 [delay-doppler plane; pilot or reference signals]), wherein the transforming spreads portions of the reference signal across a time-frequency grid of available resources shared with other devices other than the system (paragraph 0259 [pilot symbols on a subgrid in the time-frequency domain]); without avoiding interference by the portions of the reference signal with other signals a using shared resource blocks of the time-frequency grid, of spreading the portions by non-orthogonally multiplexing respective portions of the reference signal with the other signals using the shared resource blocks  (see Figures 19-20 and paragraphs 0055, 0308, 0300-0301, 0310-0311, 0318 [overlapping resources in the delay-doppler domain; non-overlapping resources in the T-F domain; reference signals recovered (suggesting that a reference signal was transmitted  from a base station) (see also Figures)]); transmitting, to a user equipment, the respective portions of the reference signal multiplexed with the other signals in accordance with the time-frequency grid (paragraphs 0282-0284 [reference signal transmitted to the UE]) for a further transformation to be applied by the user equipment comprising: transforming combined portions of the reference signal into the initial domain, resulting in a second transformed reference signal (see Figure 3 and paragraph 0007, 0218 [wherein the post-processing format represents the at least two component signals in a two-dimensional time-frequency plane, recovering, by performing an orthogonal time frequency space transformation, a multiplexed signal in a two-dimensional delay-Doppler plane; the receiver inverts the Heisenberg transform at the transmitter, and similarly for the forward and inverse symplectic Fourier transforms]), and decoding the reference signal from the second transformed reference signal (paragraph 0310 [reference signals may be recovered using the various techniques described in the present document; see also Figures 4, 18, 28, 30]). 
Hadani et al. does not explicitly disclose in response to the transmitting, receiving a second signal from the user equipment that was configured, based on the second transformed reference signal.
However, Wei et al. discloses it is conventional in the art to for a UE to perform channel estimation in response to receiving a reference signal and transmitting a feedback signal to a base station (paragraph 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Wei et al. into the system of Hadani et al. by enabling the UE to send a feedback signal to the base station in response to the references signal so the base station can determine the quality the UE is receiving.
Regarding claims 2, 10, Hadani et al. further discloses wherein the transforming comprises transforming the reference signal by employing a Fourier transform (paragraph 0218 [forward and inverse symplectic Fourier transforms]).
Regarding claims 3, 11, 18, Hadani et al. further discloses wherein the Fourier transform comprises a symplectic Fourier transform (paragraph 0218 [forward and inverse symplectic Fourier transforms]).
Regarding claims 4, 12, 19, Hadani et al. further discloses wherein the initial domain comprises a delay-Doppler domain (paragraph 0283 [reference signal in the delay-Doppler domain]).
Regarding claims 5, 14, 20, wherein the decoding of the respective portions of the reference signal multiplexed with the other signals comprises decoding the first signal demultiplexing by filtering the other signals (paragraphs 0282, 0330 [UE-specific reference signals; demultiplexing; in order to get the UE specific reference signal filtering occurs]).


.

Regarding claim 13, 23, Hadani et al. further suggests wherein the transforming amplifies the reference signal (paragraph 0283 [delay Doppler domain signal transformed to the time-frequency domain prior to transmission]).

Claims 16, 21-22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadani et al. (US 2018/0262306) in view of Wei et al. (US 2017/0338925) as applied to claims 1, 5, 9, 17 above, and further in view of Sun et al. (US 2016/0119096).
Regarding claim 16, 22, 24, the references as combined disclose all the recited subject matter in claim 1, 9, 17, but do not disclose wherein the reference signal is comprises a channel state information reference signal. 
However, Sun et al. discloses the reference signal is one or more of a cell-specific reference signal (C-RS) or a channel state information reference signal (CSI-RS) (paragraph 0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Sun et al. into the system of the references as combined by implementing a CSI-RS since Sun et al. shows such a feature is known in the art. 
	Regarding claim 21, the references as combined disclose all the recited subject matter in claim 5, but do not disclose wherein the non-orthogonal multiplexing overlaying the first transformed reference signal at a first signal strength less than a second signal strength associated with the other signals, and wherein a difference between the first signal strength and the second signal strength was selected to reduce interference to the other signals.
	However, Sun et al. discloses a base layer may be transmitted using a transmit power of 80% of the total power, and an associated enhancement layer may be transmitted using a transmit power of 20% of the total power (i.e., a TPR pair of 0.8, 0.2) for TSs with spatial layer sharing, and a different TPR pair of 0.5, 0.5 may be used for TSs without spatial layer sharing (paragraph 0054). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the method of Sun et al. into the system of the references as combined by transmitting the signals at different powers in order to reduce signal interference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465